Citation Nr: 0413093	
Decision Date: 05/20/04    Archive Date: 05/28/04	

DOCKET NO.  02-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the lumbar spine with anterior 
lipping at L4-5, narrowing of disc space at L5 - S1, and 
lumbarization of S1, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970 and from April to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to special monthly 
pension based on the need for aid and attendance are the 
subject of an August 2003 Board remand decision.

In April 1999 the Board remanded the issues currently on 
appeal.  A June 2002 Board decision denied the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2003, the Court granted a joint motion, vacating and 
remanding the Board's June 2002 decision.  Copies of the 
Court's order and the joint motion have been included in the 
veteran's claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the appellant submitted additional private 
treatment records to the Board, and did not waive RO 
consideration of these records.  The record reflects that the 
veteran was last examined, with respect to his service-
connected low back disability, in April 2001.  Further, the 
rating criteria for back disabilities have changed.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
degenerative joint disease of the lumbar 
spine with anterior lipping at L4-5, 
narrowing of disc space at L5 - S1, and 
lumbarization of S1.  The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  

The examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected degenerative 
joint disease of the lumbar spine with 
anterior lipping at L4-5, narrowing of 
disc space at L5 - S1, and lumbarization 
of S1, including whether he has any 
lumbar radiculopathy related to his 
service-connected disability.  The 
examiner should record the range of 
motion of the lumbar spine in degrees and 
state whether the range of motion 
represents normal range of motion or 
slight, moderate, or severe limitation in 
the range of motion of the lumbar spine.  
The examiner should consider pain on 
motion in determining whether limitation 
of motion, if any, is slight, moderate or 
severe.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the degenerative joint 
disease of the lumbar spine with anterior 
lipping at L4-5, narrowing of the disc 
space at L5 - S1, and lumbarization of 
S1, i.e., symptoms compatible with 
sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm or absent ankle jerk.  The 
examiner should state the frequency, 
severity, and duration of the attacks of 
the symptoms, if present.  

It is further requested that the examiner 
indicate if the service-connected 
degenerative joint disease of the lumbar 
spine with anterior lipping at L4-5, 
narrowing of the disc space at L5 - S1, 
and lumbarization of S1 causes weakened 
movement, excess fatigability, and 
incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected degenerative joint 
disease of the lumbar spine with anterior 
lipping at L4-5, narrowing of disc space 
at L5 - S1, and lumbarization of S1, the 
presence or absence of changes and 
condition of the skin indicative of 
disuse due to the service-connected low 
back disability, or the presence or 
absence of any objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected low 
back disability.

The examiner is also requested to 
indicate whether the degenerative joint 
disease of the lumbar spine, with 
anterior lipping at L4-5, narrowing of 
disc space at L5 - S1, and lumbarization 
of S1 results in incapacitating episodes, 
which are defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

The examiner is also requested to offer 
an opinion as to whether it is as least 
as likely as not that the veteran's 
service-connected degenerative joint 
disease of the lumbar spine with anterior 
lipping at L4-5, narrowing of disc space 
at L5 - S1, and lumbarization of S1 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

3.  Thereafter, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
intervertebral disc syndrome, as 
applicable, effective September 23, 2002.  
67 Fed. Reg. 54,345-54,349, August 22, 
2002.  Appropriate consideration should 
also be given to changes to rating 
criteria for evaluating the spine, 
effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458, August 27, 2003.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




